Title: To John Adams from Robert J. Evans, 13 March 1820
From: Evans, Robert J.
To: Adams, John


				
					Honoured Sir,
					Philada. March 13th. 1820.
				
				I have again the gratification, of acknowledging the receipt of a letter from you; a gratification, which with the utmost sincerity I assure you, is of no ordinary kind. The opinions relative to Paine, and his infamy of character, are it is beleived, perfectly coincident, with those of the wise and good, wherever this disturber of the peace of nations, and this enemy to social happiness was known; but agreeably to your intimation, the useless controversy, which their publication might possibly produce, shall be avoided.Missouri, it is true, has “got her negroes at last.” Whether the fundamental principles of our government, and those of religion and virtue, which are still more sacred, have been violated or not, is quite another question. Submission to the laws of the land, is, however, the duty of every good citizen. May heaven, avert from our country those signal chastisements, which she has so justly merited!As your life has been devoted, so efficiently and so steadfastly, to the prosperity and welfare of your country; your fellow-citizens will be pleased at all times to hear of your health and happiness; and by few of them, will intelligence of this description, be more heartily welcomed, than by  / Your truly obliged friend / and most obedient Servant
				
					Robert J. Evans
				
				
			